

114 S2242 IS: Save Oak Flat Act
U.S. Senate
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2242IN THE SENATE OF THE UNITED STATESNovember 5, 2015Mr. Reid (for Mr. Sanders (for himself, Mr. Heinrich, and Ms. Baldwin)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo repeal section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.
	
 1.Short titleThis Act may be cited as the Save Oak Flat Act. 2.FindingsCongress finds as follows:
 (1)Section 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p) authorizes approximately 2422 acres of Forest Service land known as Oak Flat in the Tonto National Forest in Southeastern Arizona that is sacred to Indian tribes in the region, including the San Carlos Apache Tribe, to be transferred to a mining company called Resolution Copper. That company plans to hold the Forest land privately for a mining project that will result in the physical destruction of tribal sacred areas and deprive American Indians from practicing their religions, ceremonies, and other traditional practices. The mining project will also create significant negative environmental impacts by destroying the area and depleting and contaminating precious water resources.
 (2)Once Resolution Copper owns the Oak Flat area, it plans to use the highly destructive block cave mining method to remove one cubic mile of ore that is now 7,000 feet beneath the surface of the earth without replacing any of the earth removed because that is the cheapest form of mining. Resolution Copper admits that the surface will subside and ultimately collapse, destroying forever this place of worship.
 (3)The Tonto National Forest in which Oak Flat is located was established in 1905 from the ancestral homelands of the Tonto Apache and other American Indians who were forcibly removed at gunpoint from the Oak Flat area and other areas of the Tonto National Forest by the United States Army in the 1880s and imprisoned in other areas, including what is now the San Carlos Apache Reservation, located approximately 15 miles from Oak Flat, where Apaches were held as prisoners of war until the early 1900s.
 (4)Section 3003 was included in the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 without proper legislative process and circumvented the will of the majority of Members of the House of Representatives. Section 3003 was originally introduced in the House of Representatives as H.R. 687 and in the Senate as S. 339 in the 113th Congress. H.R. 687 was brought to the floor of the House of Representatives for consideration twice and was pulled from consideration both times. S. 339 was never considered by the Senate or even considered for mark up by the Senate Committee on Energy and Natural Resources. Section 3003 was then included in the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 without majority support from either the House or Senate and an amendment to remove section 3003 was not allowed to be considered.
 (5)American Indian tribes have ceded or have had taken from them millions of acres of land to help build the United States and have suffered under Federal assimilationist policies that sought to destroy tribal cultures. Despite these policies, American Indians continue to practice their religions as they have done for thousands of years. American Indian places of worship, or sacred areas, are often land based, including mountains, streams, and trees. As a result of previous Federal land policies that resulted in the significant loss of lands of American Indian tribes, many sacred areas of tribes are now located on Federal lands.
 (6)The United States has a trust responsibility acknowledged by Congress to protect tribal sacred areas on Federal lands. These laws require meaningful consultations with affected Indian tribes before making decisions that will impact American Indians. In contradiction to these laws, section 3003 requires the mandatory conveyance of a tribal sacred area located on Federal lands regardless of the outcome of consultation with affected Indian tribes.
 (7)Section 3003 was strongly opposed by Indian tribes nationwide because it sets dangerous legislative precedent for the lack of protection of tribal sacred areas located on Federal lands by mandating the conveyance of Federal lands with significant religious, cultural, historic, and anthropological significance for Indian tribes to a private company that will destroy the land.
 (8)Section 3003 circumvents standard environmental review procedures that ensure that the public interest is protected, including the interests of Indian tribes. Section 3003 requires a mandatory conveyance of the Oak Flat area regardless of the findings resulting from the environmental review process. The mining project will require significant amounts of water that will likely affect the local hydrology, including the underlying aquifer, and will result in polluted water that will seep into drinking water supplies.
 (9)The inclusion of section 3003 in the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 sets negative precedent for legislative process and for Federal Indian policy.
 3.Repeal of the Southeast Arizona Land Exchange and ConservationSection 3003 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 539p) is repealed.